NUMBER 13-22-00364-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


               IN RE PRINCE CHRISTOPHER JOSEPH DOWNUM


                        On Petition for Writ of Habeas Corpus.


                               MEMORANDUM OPINION

                 Before Justices Benavides, Hinojosa, and Silva
                  Memorandum Opinion by Justice Hinojosa1

        On August 5, 2022, Prince Christopher Joseph Downum 2 filed a pro se petition for

writ of habeas corpus contending generally that he is being illegally restrained in his

liberty. Although the petition for writ of habeas corpus is unclear, Downum appears to be

raising issues regarding, inter alia, a competency hearing, ineffective assistance of


         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
        2 Prince Christopher Joseph Downum is also identified in the documentation provided as
Christopher Joseph Downum.
counsel, criminal collusion, and his status as “[sovereign] Native [A]merican Royalty.” We

lack jurisdiction over Downum’s complaints.

       The Texas Constitution grants the intermediate courts of appeals original

jurisdiction only where specifically prescribed by law. See TEX. CONST. art. V, § 6(a); Dall.

Morning News v. Fifth Ct. of Apps., 842 S.W.2d 655, 658 (Tex. 1992) (orig. proceeding).

The original jurisdiction of a court of appeals to issue a writ of habeas corpus is limited to

those cases in which a person’s liberty is restrained because the person has violated an

order, judgment, or decree that has been rendered in a civil case. See TEX. GOV’T CODE

ANN. § 22.221(d). The intermediate courts of appeals do not have original habeas corpus

jurisdiction in criminal matters. See Ex parte Braswell, 630 S.W.3d 600, 601–02 (Tex.

App.—Waco 2021, orig. proceeding); In re Quinata, 538 S.W.3d 120, 120 (Tex. App.—El

Paso 2017, orig. proceeding); In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston

[14th Dist.] 2016, orig. proceeding) (per curiam). Original jurisdiction to grant a writ of

habeas corpus in a criminal case is vested in the Texas Court of Criminal Appeals, the

district courts, the county courts, or a judge in those courts. See TEX. CODE CRIM. PROC.

ANN. art. 11; Ex parte Braswell, 630 S.W.3d at 601; Ex parte Hawkins, 885 S.W.2d 586,

588 (Tex. App.—El Paso 1994, orig. proceeding) (per curiam).

       The Court, having examined and fully considered the petition for writ of habeas

corpus and the applicable law, is of the opinion that we lack jurisdiction over Downum’s




                                              2
claims. Accordingly, we dismiss the petition for writ of habeas corpus for want of

jurisdiction.


                                                        LETICIA HINOJOSA
                                                        Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
9th day of August, 2022.




                                        3